Citation Nr: 1643932	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-28 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar strain with osteoarthritis.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected lumbar strain with osteoarthritis.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected lumbar strain with osteoarthritis.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972.
These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that, in July 2013, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing Nicole Knoll as his Agent.  However, in October 2015, Ms. Knoll revoked her power of attorney.  The Veteran has not appointed another representative.  The Board therefore recognizes this change in representation and notes that the Veteran is moving forward pro se.

With regards to the characterization of the lumbar spine disorder on appeal, the Board notes that it had been previously characterized as residuals of a lumbar strain with a strain in the shoulder blades.  However, a March 2013 rating decision recharacterized this disability as a lumbar strain with osteoarthritis.

As a final preliminary matter, the Board notes that the agency of original jurisdiction (AOJ) denied service connection for left upper extremity radiculopathy left lower extremity radiculopathy and Hepatitic C, as well as entitlement to a total disability rating due to individual unemployability (TDIU), in June 2015.  The Veteran subsequently entered a notice of disagreement in September 2015.  At this time, the AOJ has not yet issued a statement of the case with regard to these appeals, but has taken action to note the appeals and begin the appellate process.  The AOJ has acknowledged receipt of the notice of disagreement and the Veterans Appeals Central Office Locator System (VACOLS) indicates that further action is pending at the AOJ.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS reflects that the notice of disagreement has been recognized and that additional action is pending, Manlincon is not applicable.  Therefore, these claims remain under the jurisdiction of the AOJ at this time.

The issue of entitlement to a higher initial rating for a lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hip degenerative disease was caused by his service-connected lumbar strain with osteoarthritis.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral knee arthritis was caused by his service-connected lumbar strain with osteoarthritis.


CONCLUSIONS OF LAW

1.  Bilateral hip degenerative disease was caused by the service-connected lumbar strain with osteoarthritis was caused by the service-connected lumbar strain with osteoarthritis.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  Bilateral knee arthritis was caused by the service-connected lumbar strain with osteoarthritis was caused by the service-connected lumbar strain with osteoarthritis.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to grant service connection for bilateral hip degenerative disease and bilateral knee arthritis herein constitute a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  In this regard, the Veteran claims that his bilateral hip and knee disorders are related to his military service or, in the alternative that they were caused or aggravated by his service-connected lumbar strain with osteoarthritis.  As the Board awards service connection on a secondary basis herein, there is no need to address his theory pertaining to direct service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.     § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A September 2015 opinion from Dr. K. G., a private internist, detailed the Veteran's history of lower back pain and noted that it has had an adverse effect on his knees and hips.  The physician further reasoned that when a person has back pain for so long, it changed the curvature of the spine which then changed how a person walked and that this misalignment can lead to degenerative changes in the knees and hips over time.  The physician noted that the Veteran has had bilateral knee replacement surgery.

A March 2016 opinion from Dr. T. T., a VA physician, indicates that the Veteran's left hip degeneration was directly related to the asymmetry of his gait induced by his back and knee conditions.  The physician further opined that the asymmetry of the Veteran's gait accelerated and made more severe the degenerative changes that were evident.

An April 2016 opinion from Dr. B. T., a private primary care physician, indicated that the Veteran had attained suboptimal results through pain management and that compensation from the back pain had resulted in injury to his knees and scoliosis.  The physician opined that the Veteran's in-service motor vehicle accident had caused a domino effect resulting in severe disabilities in the long term.  

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's bilateral hip degenerative disease and bilateral knee arthritis was caused by his service-connected lumbar strain.  In this regard, the September 2015 private opinion found that the Veteran's lumbar spine pain caused misalignment and lead to degenerative changes in the knees and hips over time.  A March 2016 VA physician found that the Veteran's left hip degeneration was directly related to the asymmetry of his gait caused, at least in part, by his back condition.  Finally, an April 2016 private opinion indicated that the Veteran's overcompensation for his back pain resulted in his knee disabilities.  Although these opinions contain only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).   There is no contrary opinion of record.

Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his lumbar strain, to include knee and hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the relationship between the Veteran's bilateral hip degenerative disease and/or bilateral knee arthritis and his service-connected lumbar strain, is at least in relative equipoise, and he has competently and credibly provided a lay account of the onset of symptoms associated with hip and knee pain after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for bilateral hip degenerative disease and bilateral knee arthritis are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral hip disorder as secondary to service-connected lumbar strain with osteoarthritis is granted.

Service connection for a bilateral knee disorder as secondary to service-connected lumbar strain with osteoarthritis is granted.


REMAND

With respect to the issue remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran was last afforded a VA orthopedic examination in May 2012 in order to determine the current nature and severity of his lumbar strain with osteoarthritis.  In an April 2016 opinion, the Veteran's private physician indicated that the Veteran suffered from a chronic compression fracture in the lumbar spine.  The Board notes that such symptoms were not found on the last examination in May 2012.   In light of the statements of the Veteran's private physician, the time period since the May 2012 VA examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected lumbar strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service-connected lumbar strain.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim remaining on appeal.   After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from September 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar strain with osteoarthritis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar strain with osteoarthritis.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar strain with osteoarthritis is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel and/or bladder impairment as a result of his lumbar strain with osteoarthritis.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should describe the functional effects of the Veteran's lumbar strain with osteoarthritis on his ability to perform the activities of daily living.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the September 2014 statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


